Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 1 of 12



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 15-60185-CIV-ZLOCH


   FORT LAUDERDALE FOOD NOT
   BOMBS, NATHAN PIM, JILLIAN PIM,
   HAYLEE BECKER AND WILLIAM TOOLE,

          Plaintiffs,
   vs.

   CITY OF FORT LAUDERDALE,

          Defendants.
                                                        /


                 DEFENDANT CITY’S SUPPLEMENTAL BRIEF ON REMAND


          The Defendant City of Fort Lauderdale (“City”), by and through its undersigned attorneys

   files its Supplemental Brief on Remand and states as follows:

                                              Introduction

          On August 22, 2018, the United States Court of Appeals for the Eleventh Circuit reversed

   the entry of judgment in favor of the Defendant City and “resolving the issue left undecided in First

   Vagabonds Church of God v. City of Orlando, Florida, 638. F.3d 756, 760 (11th Cir. 2011)(en banc),

   we hold that on this record FFNB’s (Fort Lauderdale Food Not Bombs) outdoor food sharing is

   expressive conduct protected by the First Amendment.” No other issues were addressed by the Court

   of Appeals and in remanding the case to the District Court for further proceedings stated:

                  We decline to address whether Ordinance C-14-42 and Park Rule 2.2
                  violate the First Amendment and whether they are unconstitutionally
                  vague. These issues are best for the district court to take up on
                  remand. Fort Lauderdale Food Not Bombs v. City of Fort
                  Lauderdale, 901 F.3d 1235, 1245 (11th Cir. 2018).
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 2 of 12



           On September 24, 2018, this Court directed the parties to submit additional briefing to

   address the remaining issues as described by the Court of Appeals in the ultimate disposition of the

   case. (DE 97).

           With the passage of time since this Court’s entry of final judgment on October 3, 2016, it is

   also appropriate to review the current factual and procedural posture of the case. In this regard,

   Plaintiff’s Complaint seeks the entry of a judgment declaring that the regulation of outdoor food

   distribution set forth in Ordinance Number 14-42 was invalid as violative of the First Amendment

   and due process clause of the Fourteenth Amendment, and further requested the issuance of an

   injunction to enjoin enforcement of the ordinance. The record establishes that ordinance 14-41

   became effective on November 1, 2014 and that enforcement of the Ordinance ceased on December

   2, 2014, first by virtue of a state court order and subsequently by the City’s voluntary decision not

   to enforce the ordinance. On November 7, 2017, the City adopted Ordinance Number C-17-44

   which repealed the regulation of outdoor food distribution which had previously been established

   by Ordinance C-14-42. (A copy Ordinance Number C-17-44 adopted by the City of Fort Lauderdale

   on November 7, 2017 is attached hereto as Exhibit “A”). As a result, the challenged portions of

   Ordinance C-14-42 have not been enforced since prior to December 2, 2014, were repealed

   approximately one year ago and no longer exist.

           Secondly, Plaintiffs request that the Court declare that Park Rule 2.2 violates the First

   Amendment and is unconstitutionally vague. Plaintiff’s further request the entry of an injunction

   enjoining the enforcement of Park Rule 2.2. While Park Rule 2.2 has not been expressly repealed,

   the record shows that the rule has never been applied to the Plaintiffs, that Plaintiffs have never been

   threatened with enforcement of the rule and that the rule has not in fact caused injury to the Plaintiffs


                                                      2
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 3 of 12



   of altered their outdoor food sharing expressive activities.

           With this background, Plaintiffs challenged the constitutionality of Ordinance 14-42 and Park

   Rule 2.2 are addressed in the following sections of this brief.

                     The Challenge to the Constitutionality of Ordinance 14-42
                       Has Been Rendered Moot by Repeal of the Ordinance

           A challenge to the constitutionality of an ordinance is generally mooted by the repeal of

   the ordinance. Coral Springs Street Systems, Inc. v. City of Sunrise, 371 F.3d 1320, 1329 (11th

   Cr. 2004). If a claim is moot, it does not present an Article III case of controversy and the federal

   courts lack subject matter jurisdiction to determine the issue. In Coral Springs Street Systems,

   Inc., the Eleventh Circuit summarized the applicable rule as follows:

                   Plainly, if a suit is moot, it cannot present an Article III case or
                   controversy and the federal courts lack subject matter jurisdiction to
                   entertain it. Mootness is jurisdictional. Any decision on the merits
                   of a moot case or issue would be an impermissible advisory opinion.
                   Mootness can occur due to a change in circumstances, or, as here, a
                   change in the law. As we have said, when a subsequent law brings
                   the existing controversy to an end the case becomes moot and should
                   be treated accordingly. Id. at 1328 (citations and quotations omitted).

   The primary exception to the general rule that repeal of a challenged regulation renders the case moot

   is if there is a substantial likelihood that the challenged regulatory language will be re-enacted. Id.

   at 1329. As such, “[w]hether the repeal of a law will lead to a finding that the challenge to the law

   is moot depends most significantly on whether the court is sufficiently convinced that the repealed

   law will not be brought back.” Id. at 1331. In the instant case, the record is clear that the challenged

   regulation regarding outdoor food distribution centers will not be brought back or re-enacted by the

   City. Instead, the record demonstrates that the challenged ordinance was enforced for a brief period

   of time during the month of November 2014, and that from December 2, 2014 until its repeal on


                                                      3
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 4 of 12



   November 7, 2017, the City did not enforce the challenged regulation. Moreover, the City repealed

   the challenged regulation subsequent to the final judgment this Court entered in favor of the City in

   October 2016 and prior to the August 2018 decision issued by the Court of Appeals. Since there is

   no reasonable likelihood that the challenged regulation of outdoor food distribution centers will be

   re-enacted by the City, Plaintiff’s claims for declaratory and injunctive relief and moot and at this

   time fail to give rise to an Article III case or controversy.

        The City’s Application of Ordinance No. 14-42 in November 2014 did not Violate
        Plaintiff’s Federally Protected Rights or Constitute a Violation of 42 U.S.C. §1983

            Even though Plaintiff’s claims for declaratory and injunctive relief regarding 14-42 have been

   rendered moot by the challenged regulation, an issue exists as to whether the challenged regulation

   was applied to the Plaintiffs in November 2014, and if so whether the application of the challenged

   regulation violated Plaintiff’s federally protected rights under the First Amendment or Due Process

   Clause of the Fourteenth Amendment, and if so, whether there is a basis for municipal liability.

   Clearly, the claims made by the Plaintiffs constitute an as applied challenge to the enforcement of

   Ordinance Number 14-42. Indeed, the Court of Appeals opinion expressly recognized this and

   noted:

                   Whether food distribution [or sharing] can be expressive activity
                   protected by the First Amendment under particular circumstances is
                   a question to be decided in an as-applied challenge[.] The critical
                   question, then, is whether the reasonable person would interpret
                   [FFNB’s conduct] as some sort of message. In answering this
                   question, the context in which a symbol is used for purposes of
                   expression is important, for the context may give meaning to the
                   Symbol. Fort Lauderdale Food Not Bombs v. City of Fort
                   Lauderdale, 901 F.3d 1235, 1241 (11th Cir. 2018) (citations and
                   internal quotes omitted).




                                                      4
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 5 of 12



   The records reflects that in November 2014, FFNB organized food sharing events in Stranahan Park.

   The record reflects that on November 7, 2017 and again on November 14, 2014 a person named

   Lauren Right was issued a citation as a result of participating in an FFNB food sharing event at

   Stranahan Park. The record further reflects that a person named Cara Claar-Reaser participated in

   an FFNB food sharing event on November 21, 2014 at Stranahan Park and was issued a citation for

   a violation of Ordinance 14-42. Finally, it is alleged that a person named James Dunson also

   received a citation while participating in an FFNB food sharing event at Stranahan Park on

   November 7, 2014. There is nothing in the record to indicate that Ordinance 14-42 was ever applied

   to or enforced against Plaintiffs Nathan Pim, Jillian Pim, Haylee Becker or William Toole. See DE

   40 at pages 23, 24, 25 and 26. Since Ordinance 14-42 was never applied to or enforced against the

   individual Plaintiffs, there is no basis to enter summary judgment in their favor based on an as

   applied challenge to the ordinance. Instead, the Defendant City is entitled to summary judgment

   with respect to the as applied challenge to the ordinance advanced by the individual Plaintiffs

   because they have not shown the deprivation of any federally protected right, a violation of 42 U.S.C.

   §1983, or a basis for the imposition of municipal liability.

          With respect to FFNB’s as applied challenge to Ordinance Number 14-42, the record fails

   to show that the complained of regulation was ever applied to or enforced against Plaintiff FFNB.

   Indeed, the record is undisputed that:

                  FFNB does not maintain any record of its membership, it has no
                  formal membership or hierarchal structure, no formative documents,
                  has no elected leaders, its members hold no informal offices,
                  positions or titles, it has not written by-laws, collects no dues, is
                  independent and autonomous and it provides no written proof of
                  membership to its members. (DE 38 at ¶24 and DE 52 at ¶24).



                                                     5
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 6 of 12



   The record is also undisputed that:

                  FFNB has admitted that since the enactment of Ordinance C-14-42
                  and its effective date of October 31, 2017, FFNB has not stopped and
                  continues to distribute, share, or serve food at Stranahan Park. (DE
                  38 at ¶23 and DE 52 at ¶23).

   The only indication of any application or enforcement of Ordinance Number 14-42 to Plaintiff FFNB

   is that on November 7, 2014, unidentified City police officers did not allow FFNB to continue

   sharing food as part of its demonstration in protest at Stranahan Park. (DE 52 at ¶23).

          Even if it is assumed that City police officers issuance of citations to several persons who

   attended FFNB food sharing events at Stranahan Park coupled with the claimed requirement that

   food distribution ceased during a November 7, 2014 event, constitutes an application of the

   regulation to the unincorporated association, Plaintiff FFNB is not entitled to summary judgment

   with respect to its claimed violation of 42 U.S.C. §1983.

          In relevant part, 42 U.S.C. §1983 provides:

                  Every person who, under color of any statute, ordinance, regulation,
                  custom, or usage, of any State... subjects, or causes to be subjected,
                  any citizen of the United States or other person within the
                  jurisdiction thereof to the deprivation of any rights, privileges, or
                  immunities secured by the Constitution and laws, shall be liable to the
                  party injured in an action at law, suit in equity, or other proper
                  proceeding for redress.... (emphasis added).

   Plaintiff FFNB does not claim to be a citizen of the United States and as result can only pursue relief

   under Section 1983 if it is a “person” within the jurisdiction of the United States. Although the

   Eleventh Circuit has not addressed the issue, the Tenth Circuit has expressly held that an

   unincorporated association is not a “person” within the meaning of Section 1983 and is not entitled

   to bring a claim under Section 1983. Lippoldt v. Cole, 468 F.3d 1204, 1211-1212 (10th Cir. 2006).1

          1
          While the Eleventh Circuit has not addressed the issue, Southern District Court Judge K.
   Michael Moore declined to follow the Tenth Circuit’s decision in Gay-Straight Alliance of

                                                     6
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 7 of 12



          Finally, even if its assumed that Ordinance Number 14-42 was applied to Plaintiff FFNB so

   as to deprive it of any protected First Amendment right, and it is further assumed that FFNB is a

   person who can seek relief pursuant to Section 1983, the record fails to set forth any basis for

   municipal liability. In order to establish municipal liability it is axiomatic that the constitutional

   deprivation was caused by a municipal policy or custom. While the enforcement of a municipal

   ordinance which deprives a person of a federally protected right, usually constitutes a basis for

   municipal liability; enforcement of the subject ordinance only gives rise to a First Amendment

   constitution issue because FFNB food sharing is intended to communicate a message and the

   surrounding circumstances would lead the reasonable observer to view FFNB’s conduct as

   conveying some sort of message. As such, enforcement of the Ordinance in general did not give rise

   to a violation of any First Amendment right, and instead only does so based on FFNB’s unique

   circumstances. Cooper v. Dillon, 403 F.3d 1208, 1221 (11th Cir. 2005). The record is devoid of any

   evidence that the City adopted a policy or custom of enforcing the ordinance against persons engaged

   in protected First Amendment Activity, or that a final policy maker directed any City police officer

   to enforce the ordinance as against FFNB.

                       Park Rule 2.2 Has Never Been Applied to the Plaintiffs

          The record is undisputed that both before and after the filing of this lawsuit FFNB has

   organized demonstrations at Stranahan Park which include food sharing with the public without any

   written agreement with the City. Similarly, the record is devoid of any showing by the individual

   Plaintiffs that Park Rule 2.2 has ever been applied to them or enforced against them.

          Park Rule 2.2 does not on its face purport to regulate speech or other expressive activity.


   Okeechobee High School v School Board of Okeechobee County 477 F.Supp 2d 1246, 1250-1254
   (S.D. Fla. 2007). Instead, District Judge Moore applied the holding of Jund v. Town of
   Hempstead 941 F.2d 1271 (2nd Cir. 1991).

                                                     7
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 8 of 12



   Instead, the rule relates to conduct in City parks “engaging in business or providing social services”

   and establishes a requirement that such conduct be engaged in pursuant to a written agreement with

   the City. The rule does not purport to regulate speech, protests or other forms of expressive activity.

   While it is true that any type of conduct may involve some sort of expressive activity or purpose,

   First Amendment protection is extended only where the conduct is intended to convey a

   particularized message, a reasonable person would interpret the conduct as some sort of message and

   explanatory speech is not necessary for the reasonable observer to perceive a message from the

   conduct. Since Park Rule 2.2 does not on its fact purport to regulate speech in any way, the

   constitutionality of its application to a particular circumstance or conduct can only be judged if

   indeed it was applied. Since Park Rule 2.2 was not applied to any of the Plaintiffs, the as applied

   challenge to the Park Rule fails.

           Plaintiffs do not assert that they are engaged in business activity or the providing of charitable

   social services as Stranahan Park and essentially assert that Park Rule 2.2 does not apply to their

   activities. Indeed, this assertion is consistent with the City’s actions in that Park Rule 2.2 has not

   been applied to or enforced against the Plaintiffs.

                             Park Rule 2.2 is Not Unconstitutionally Vague

           Plaintiff’s Supplemental Brief (DE 98) asserts that Park Rule 2.2 us unconstitutionally vague

   and sets forth Plaintiff’s argument at pages 18-20. In relevant part, Plaintiffs argue that the terms

   “social service” and “meeting physical needs” lack precision and guidance (DE 98 at page 19).

   Plaintiffs argue that while FFNB shares food with the public “to communicate its political message”

   and not as a charity or social service, the Park Rule could be applied to it because of a lack of precise

   standards, and is therefore grounds for invalidation based on vagueness. Id

   .


                                                       8
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 9 of 12



          In August 2018, the Eleventh Circuit in Stardust, 3007 LLC v. City of Brookehaven, Georgia,

   899 F.3d 1164 (11th Cir. 2018) reiterated the standard applicable to determining whether a

   government regulation is unconstitutionally vague and stated as follows:

                  The Constitution does not require perfect clarity in the language of
                  statutes and ordinances. All . . . due process requires is fair notice .
                  . . sufficient to enable persons of ordinary intelligence to avoid
                  conduct which the law forbids. To succeed on a claim that an
                  ordinance is void for vagueness, the complainant must demonstrate
                  that the law is impermissibly vague in all of its applications. A
                  corollary of this rule is that a plaintiff who engages in some conduct
                  that is clearly proscribed cannot complain of the vagueness of the law
                  as applied to the conduct of others. Id. at 1177 (citations and
                  quotation marks omitted).

   Plaintiffs do not argue that Park Rule 2.2 is impermissibly vague in all of its applications. Instead,

   Plaintiffs assert that they do not engage in business or social service activities as defined by Park

   Rule 2.2, and that as a result, Park Rule 2.2 should not be applied to them. However, this assertion

   does not establish that the Rule is impermissibly vague in all of its applications and since the rule

   has never been applied to the Plaintiffs they are not entitled to a summary judgment that the Rule “is

   constitutionally deficient as applied to FFNB”. (DE 98 at page 20).

          Park Rule 2.2 provides sufficient notice as to what is required. It states that Park shall not

   be used for business or social service purposes unless authorized pursuant to a written agreement

   with the City. The Rule expressly states:

   As used herein, social services shall include, but not be limited to, the provision of food, clothing,

   shelter or medical care to persons in order to meet their physical needs. Plaintiffs assert and the

   Court of Appeals accepted that they do not provide food to persons as a social service or charity to

   meet their physical needs but instead to convey a political message. While Park Rule 2.2 does not

   purport to regulate and does not apply to Plaintiff’s symbolic speech, the rule is not unconstitutional



                                                     9
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 10 of 12



   in all of its applications and no argument is made that imposing some regulatory constraints on

   persons who seek to conduct business activities and social service activities in public parks fails to

   provide reasonable notice to persons (unlike the Plaintiffs) who seek to engage in such activities.

                                                Conclusion

          Plaintiff’s Motion for Summary Judgment should be denied in accordance with the reasons

   and authorities stated above. Plaintiff’s First Amendment and due process claims regarding

   Ordinance 14-42 have been rendered moot by the repeal of the regulations regarding outdoor food

   distribution centers. Since the regulation has been repealed and there is no indication that the City

   intends to re-enact the legislation, Plaintiff’s claims for declaratory and injunctive relief have been

   rendered moot and do not present a case or controversy. Moreover, Ordinance Number 14-42 was

   never applied to Plaintiffs Nathan Pim, Jillian Pim, Haylee Becker or William Toole. As such, the

   individual Plaintiffs do not present a viable Section 1983 claim for damages based upon the

   application of the regulation. Plaintiff FFNB is an unincorporated association and does not have

   right to seek damages for a claimed violation of Section 1983.

          Park Rule 2.2 has never been applied to any of the Plaintiffs, and as such, none of the

   Plaintiffs can present a viable as applied challenge to the regulation. The Plaintiffs have failed to

   show that Park Rule 2.2 is unconstitutionally vague of all of its applications. Park Rule 2.2 does not

   purport to regulate speech or symbolic conduct entitled to First Amendment protection and instead

   in relevant part is applicable only to social service activities wherein food is provided at no cost in

   order to meet the “physical needs” of the person receiving the food. Plaintiffs do not claim to engage

   in this type of activity and indeed the rule has never been applied to or enforced against them. As

   such, the Defendant City is entitled to judgment as a matter of law.




                                                     10
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 11 of 12



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 7th day of November, 2018, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of records or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of Notice of Electronic Filing
   generated by CM/ECF or in some other authorized manner for those counsel or parties who are not
   authorized to receive electronically or in some other authorized manner for those counsel or parties
   who are not authorized to receive electronically Notices of Electronic Filing.


                                                 JOHNSON, ANSELMO, MURDOCH, BURKE,
                                                 PIPER & HOCHMAN, P.A.
                                                 Counsel for Defendant City
                                                 2455 East Sunrise Boulevard, Ste. 1000
                                                 Fort Lauderdale, FL 33304
                                                 Telephone: 954-463-0100


                                                 BY:      /s/Michael T. Burke
                                                       MICHAEL T. BURKE
                                                       Florida Bar No. 338771




                                                    11
Case 0:15-cv-60185-WJZ Document 104 Entered on FLSD Docket 11/07/2018 Page 12 of 12



                                            SERVICE LIST

   Counsel for Plaintiffs:
   Kirsten Clanton, Esquire
   Jodi Siegel, Esquire
   Southern Legal Counsel, Inc.
   1229 NW 12th Avenue
   Gainesville, FL 32601
   Telephone: (352) 271-8890
   Kirsten.clanton@southernlegal.org
   Jodi.siegel@southernlegal.org

   Counsel for Plaintiffs:
   Mara Shlackman, Esquire
   Law Offices of Mara Shlackman, P.L.
   757 SE 17th Street, PMB 309
   Fort Lauderdale, FL 33316
   Telephone: (954) 523-1131
   mara@shlackmanlaw.com

   Counsel for Plaintiffs:
   Andrea Costello, Esquire
   Legal Advocacy Center of Central Florida
   1610 SE 36th Avenue
   Ocala, FL 34471
   Telephone: (352) 482-0179
   andreac@laccf.org

   Counsel for Defendant:
   Michael T. Burke, Esquire
   Johnson, Anselmo, Murdoch, Burke,
   Piper & Hochman, P.A.
   2455 East Sunrise Boulevard, Ste. 1000
   Ft. Lauderdale, FL 33304
   Telephone: 954-463-0100
   Burke@jambg.com
   Cardona@jambg.com

   Alain E. Boileau, Esq.
   City of Fort Lauderdale
   City Attorney’s Office
   100 North Andrews Avenue
   Fort Lauderdale, FL 33301
   Telephone: 954-828-5025
   aboileau@fortlauderdale.gov


                                                 12
